         Case 1:19-cr-00374-JMF Document 140 Filed 08/10/21 Page 1 of 2




                                                         August 10, 2021

BY ECF

The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

RE:    United States v. Michael Avenatti
       19 Cr. 374 (JMF)

Dear Judge Furman:

      We write in response to the Court’s Order dated July 27, 2021 directing Michael
Avenatti to publicly file the CJA-23 form and accompanying affidavit he previously
submitted in this case to obtain court-appointed counsel. Dkt. No. 134.

        Per the Court’s individual rules and practices, the defense submits this cover
letter requesting leave to file a redacted version of Mr. Avenatti’s affidavit in support of
his CJA-23 form, and has attached the redacted version of the affidavit to this letter.
Simultaneously, the defense has also submitted directly (and ex parte) to the Court a
clean, un-redacted version of the affidavit and a version of the affidavit that has the
proposed redactions highlighted in yellow.

       Mr. Avenatti respectfully submits that his proposed redactions are narrowly
tailored to protect the privacy interests of uninvolved third parties, whose identities are
irrelevant to his eligibility for court-appointed counsel and to any other issue in this
case. See generally United States v. Amodeo, 71 F.3d 1044, 1050-51 (2d Cir. 1995) (“the
privacy interests of innocent third parties … should weigh heavily in a court’s
balancing equation.”) (cleaned up). Indeed, Mr. Avenatti submits that the limited
redactions he proposes are necessary to prevent his financial affidavit from being used
to needlessly expose others to unwanted public attention and harassment. See id. at
1051 (uninvolved third-party privacy interests present “a venerable common law
            Case 1:19-cr-00374-JMF Document 140 Filed 08/10/21 Page 2 of 2




   exception to the presumption of access”).

         Accordingly, the defense respectfully requests that the Court accept our
   proposed redactions to the affidavit Mr. Avenatti appended to the CJA-23 form that he
   previously submitted in this case.

                                                               Respectfully Submitted,

                                                                            /s/
                                                               Robert M. Baum
                                                               Tamara L. Giwa
                                                               Andrew J. Dalack
                                                               Assistant Federal Defenders

   Cc:     Government Counsel                                  Counsel for Michael Avenatti


The Court is unpersuaded that privacy interests justify redacting the names and locations of the corporate
entities in Paragraphs 14, 15, and 17 of ECF No. 139-1. Otherwise, the redactions are approved.
Defendant shall promptly file a newly redacted affidavit consistent with the foregoing. Defendant is also
reminded that he must file publicly the status updates that he has filed every four months since counsel
was appointed. The Clerk of Court is directed to terminate ECF No. 139. SO ORDERED.




                                                   August 10, 2021




                                                   2
